67 F.3d 307
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL LABOR RELATIONS BOARD, Petitioner,Hospital and Health Care Workers Local 250, Petitioner-Intervenor,v.VALLEY WEST HEALTH CARE, INC., dba Driftwood ConvalescentHospital aka Scenic Circle Care Center, Respondent.
No. 93-71046.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 18, 1995.*Decided Sept. 26, 1995.

1
Before:  KOZINSKI and NOONAN, Circuit Judges, and BREWSTER**, District Judge.

ORDER

2
The National Labor Relations Board petitions for enforcement of its order finding that Valley West Health Care, Inc. engaged in unfair labor practices in violation of sections 8(a)(1) and (5) of the National Labor Relations Act.  For the reasons stated therein, the September 21, 1993 Order of the Board is ENFORCED in its entirety.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P.34(a);  9th Cir.R. 34-4


**
 The Honorable Rudi M. Brewster, United States District Judge, Southern District of California, sitting by designation